UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: March 17, 2010 (Date of earliest event reported) ENERGIZ RENEWABLE, INC. (Exact name of registrant as specified in its charter) Florida 000-27279 65-1016255 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 135 First Street Keyport, NJ 07735 (Address of principal executive offices) (Zip Code) (732) 319-9235 (Registrant’s telephone no., including area code) 6259 Executive Boulevard Rockville, MD 20852 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION5 - CORPORATE GOVERNANCE MANAGEMENT Item 5.01Change of Control of Registrant. On Wednesday, March 17, 2010 a Stock Purchase Agreement was entered into by and between Environmental Energy Enterprises Limited an entity registered in the United Kingdom (House # 5094072) represented by its President David Brown, the Chairman of the Board of the Registrantas agent for various buyers and Edward T. Whelan, the CEO,CFO and Director of thethe Registrant as agent for various shareholders of the Registrant that own a total of 11,658,300 common shares out of a total of 12,272,300 issued and outstanding common shares of the Registrant. Under said Agreement, the Buyers purchased an aggregate of 10,492,470 common shares of the Registrant from the Sellers for an aggregate price of $300,000 to be paid to the Sellers on or before July 18, 2010 at the office of the Registrant. As a consequence of this Agreement, David Brown shall own or control a total of8,789,400 common shares of the Registrant, which constitutes 71.6% of the total outstanding shares. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statement and Exhibits. Exhibit 10 Stock Purchase Agreementdated March 17, 2010. SIGNATURE ENERGIZ RENEWABLE, INC. (Registrant) Date:April1, 2010 By: /s/ EDWARD T. WHELAN Edward T. Whelan Chief Executive Officer and Chief Financial Officer (Duly Authorized Officer) 2
